It occurs to me this case ought not to have been affirmed but reversed. As I see this record and understand it, the white-cap notice, contained in a bill of exceptions and discussed in Judge Harper's original opinion, should have been admitted in evidence. Appellant was hired to go to the Nash or Atwood farm and take charge of it on account of the white-capping that was being done and threatened to be done to and with the tenants on that property. Appellant hesitated about going, and, among other things, the deceased was discussed, and appellant was informed that the deceased was a bad man, and he would have to watch him. Nick Edwards, a negro tenant on the farm, had been served with a white-cap notice that he must move. The notice is set out in Judge Harper's opinion and I do not care to repeat it. It shows on its face that Nick Edwards was required to leave, and leave promptly, otherwise there would be serious trouble in the very near future for him. This was communicated to appellant. The deceased, Jernigan, had had a talk with Edwards about moving, in which he informed Edwards, in substance, that he must get away, and challenged him to stay on the place on pain of trouble. All this, it seems, was communicated to appellant. Some conversation come up between appellant and deceased about what appellant had said to someone else prior to the morning the parties met. Deceased mentioned something about this matter, and this brought up the trouble which ended in the killing. Deceased said that appellant had said things about him to a third party and now deceased purposed to have something to say to appellant. The facts are controverted as to who may have been in the wrong in the inception of the difficulty, but the issue of self-defense was in the case. The character of the deceased was sought to be made an issue in the case. The State introduced quite a lot of testimony showing he was a man of good reputation. Objection was urged to this on the ground appellant had not placed his reputation in evidence. Be that as it may, this white-capping notice was admissible for more reasons than one. The fact that whitecapping was going on there was the reason why appellant was employed to be there. The deceased, Jernigan, was connected with this white-capping notice sufficiently to make it a part of the case, and it should have been introduced in evidence. It was also admissible for *Page 538 
another reason. The reputation or standing and character of deceased got into the case. If he was connected, and the evidence indicates that he was, with the white-capping business, and especially the posting of this white-cap notice, it would seriously impair, or tend to do so, his standing as a law-abiding citizen. It could not be well contended that a man who posted notices of that sort and threatened to kill his fellow man, who was trying to support his family as a laboring tenant, if he did not move from the farm, was a man of inoffensive disposition and a good man. It would indicate a disposition on the part of those who posted that notice of lawlessness and an utter disregard of the rights of his fellow man, and showed a heart fatally bent on mischief and regardless of social duty. It was, therefore, admissible, first, because it was a part of the case; it was at the bottom really of the trouble between the parties, deceased and defendant, and deceased was sufficiently connected with it to show that he had a hand in it either in the actual posting or as privy and accomplice to it. If he had been upon trial for posting that notice, with the evidence in this record against him, I do not believe this court would have reversed the judgment on the facts had he been convicted. It was also admissible as bearing upon his reputation and standing, as the whole matter grew out of this white-capping business. I do not care to follow this question further.
The court charged the jury "that if you believe from the evidence, beyond a reasonable doubt, that at the time the controversy arose between Jernigan and defendant at the time of the homicide that the defendant was the aggressor and rode his horse at or towards the said B.J. Jernigan, then the law would not require the said B.J. Jernigan to retreat, and if you further believe from the evidence, beyond a reasonable doubt, that he took hold of the reins or bits of the horse to push him away from him, Jernigan, or that he made an assault on said defendant with his knife in order to repel the acts, if any, of said defendant, then you are instructed that such act or acts on the part of said Jernigan would not be unlawful provided he used no more force than was necessary." This charge is subject to various objections. It is on the weight of evidence, and it reverses the rule of law in Texas which is, that a case is viewed from the defendant's standpoint and not that of the State or the deceased. This charge tries the defendant from the theory that the deceased was being tried for an attack on appellant. Jernigan was dead. The issue was whether or not appellant had brought about an unlawful homicide, and, among other things, from his viewpoint that he was acting in self-defense. This charge authorizes the jury to try Jernigan from the standpoint and on the theory he had the right of self-defense, applying the rule of unnecessary force and an attack by defendant and the law of retreat as to Jernigan and not the defendant. The rule has been fundamental in Texas without an exception, so far as I know, that when the accused is being tried for a homicide, the law does look at it, and the jury must regard it from the standpoint of the defendant and not that of the *Page 539 
deceased or the State. This charge reverses that rule and virtually informs the jury that they must try Jernigan from his standpoint of self-defense, as if he was acting in self-defense, and the defendant was not, and it tested appellant's right before the jury on the law of self-defense from the standpoint of the deceased. This charge is so obviously wrong that this judgment ought to have been reversed without discussion.
There are other questions in the case I do not purpose to discuss. This judgment ought to have been reversed and the cause remanded.